Citation Nr: 1539931	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.
 
 2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran originally filed a service connection claim for a nervous condition in April 1973.  That claim was denied in a July 1973 rating decision.  The Veteran filed a January 1974 claim to reopen a service connection claim for a mental disorder.  This claim (for "psychosis") was denied in a March 1974 rating decision.  The Veteran did not appeal this decision and it became final.  The Veteran filed the claim currently on appeal in October 2009, for entitlement to service connection for bipolar disorder.

During the course of the appeal, the evidentiary development has produced evidence suggesting psychiatric conditions other than bipolar disorder.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1   (2009), the Board has characterized the issue, formerly claimed as bipolar disorder, as service connection for an acquired psychiatric condition, to include bipolar disorder. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in June 2015.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The March 1974 rating decision denying entitlement to service connection for psychosis is final.
 
 2.  Evidence received after the March 1974 final decision, with respect to entitlement to service connection for an acquired psychiatric disorder, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The March 1974 rating decision is final.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.160(d) , 20.1100, 20.1104 (2014).
 
 2. New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The March 1974 rating decision denied entitlement to service connection for psychosis as there was no evidence of a current diagnosis.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current diagnosis of a psychiatric condition.

The current medical and lay evidence suggest a possible diagnosis of a psychiatric disorder.  Thus, this evidence suggests that the Veteran may have a current disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for an acquired psychiatric disorder, to include bipolar disorder, on appeal.


ORDER

The previously denied claim of entitlement to service connection for acquired psychiatric disorder, to include bipolar disorder, is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 

REMAND

After having carefully considered the matter, the Board has determined that the Veteran's claim must be remanded for a new examination and clarifying opinion. 

The record contains conflicting medical evidence as to the current diagnosis of a psychiatric condition.  In addition, the Board notes that the record indicates the Veteran potentially had a preexisting mental condition upon enlistment into the military.  An opinion must be issued to address the likelihood of such a preexisting condition, and the possibility that it was aggravated by the Veteran's military service.  In making this finding, the Board recognizes the Veteran's November 2009 and June 2012 VA examinations, which found that the Veteran's only mental condition was schizoid personality disorder of schizoaffective disorder, in some degree of remission.  However, the Board finds that an opinion is again warranted to address conflicting medical evidence of record, including a February 2012 private medical record documenting "probable bipolar disorder."

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional psychiatric treatment he has received for his claimed disability.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Return the claims file to a VA mental health examiner of appropriate knowledge and expertise.  The examiner may determine whether a new examination is necessary, or if a clarifying opinion after a thorough review of the record will be sufficient.  If the examiner determines that a new examination is required, such should be scheduled.
The claims file (i.e., access to the electronic record) and a copy of this Remand must be provided to the examiner. The examiner should identify all currently present psychiatric disabilities and provide a clarifying opinion as to the etiology of any such disability.  In doing so the examiner should discuss all relevant medical and lay evidence.

Based on a review of the record, the examiner should:

(a) Identify all psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service, to include any reports of psychiatric symptomatology documented in the Veteran's service treatment records. 

(b) In doing so, the examiner must express an opinion as to whether it is at least as likely as not that a personality disorder was subject to a superimposed disease or injury during service that resulted in additional disability.  If so, identify the additional disability.

(c) Provide an opinion as to: (i) whether any psychiatric disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (ii) whether any such preexisting psychiatric disability clearly and unmistakably did not increase in severity in service.  An increase in severity is that which is beyond the natural progression of the condition (representing a permanent worsening of such disorder.)

In reaching an opinion, the examiner should address the Veteran's relevant lay assertions, service treatment records, and medical records.

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


